Citation Nr: 1531368	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for Major Depressive Disorder, not otherwise specified (MDD).

2.  Entitlement to an initial disability rating in excess of 10 percent for right wrist osteopenia and degenerative changes.


REPRESENTATION

Appellant represented by:  Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from September 2002 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

The issue of whether the Veteran submitted a timely notice of disagreement for entitlement to an earlier effective date than January 31, 2013 for TDIU has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an initial disability rating in excess of 10 percent for right wrist osteopenia and degenerative changes addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's psychiatric disability was productive of no more than occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, impairment of short-term memory, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, poor concentration, irritability, erratic sleep, anhedonia, and occasional hallucinations and suicidal ideation.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating for a psychiatric disability arises from a disagreement with the initial evaluation following the grant of service connection.  Since the Veteran's claim was for service connection, once service connection was granted the claim was substantiated.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.
The Veteran was provided a VA examination in July 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  As such, the examination report is adequate to decide the claim.  Thus, further examination is not necessary regarding the issue of entitlement to a higher initial disability rating for a psychiatric disability.

Higher Initial Rating - Psychiatric Disability

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected psychiatric disability has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9400, which provides, in part as follows: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal, including the Veteran's substantial psychiatric treatment records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds that the preponderance of the evidence shows Veteran's MDD did not manifest to a level in excess of a 50 percent disability rating.  The Veteran did not show occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.  
The Veteran's treatment records note consistent symptoms of MDD.  The Veteran consistently showed depressed mood, irritability, anhedonia, verbal aggression, constricted affect, poor memory of recent events, and poor insight.  He consistently showed no hallucinations, illusions, delusions, self-harm, suicidal ideas, homicidal ideas, or ideas of reference.  His thought processes were coherent, relevant, and logical.  He was oriented in all spheres, and his judgment tested as good.

Specifically, a May 2006 private treatment record showed that the Veteran was anxious and fearful with poor toleration for stressful situations.  The Veteran also reported irritability, avoidant attitude, erratic sleep, isolation, hearing voices occasionally, poor concentration, and forgetfulness.  Upon examination, the examiner described fair hygiene, a depressed mood, a constricted affect, anger, and hostility.  The Veteran was coherent and relevant with no suicidal or homicidal ideas.  His short term memory was poor, but his immediate, recent, and remote memory were well preserved.  His judgment was affected and he was irritable and sometimes verbally aggressive.  He was well-oriented.  His concentration was also described as poor.

Additionally, during the July 2013 VA examination, the examiner diagnosed major depression.  He noted symptoms including depressed mood, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  He specifically stated that the Veteran had no other symptoms.  

The Board finds that the evidence shows that the Veteran's MDD more closely approximates the criteria for a 50 percent disability rating.  The Veteran's symptoms include occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, impairment of short-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Board acknowledges the Veteran's occasional reports of hallucinations and suicidal thoughts; however these symptoms are not present in most treatment records and are not noted for any extended periods of time.  Specifically, the Veteran does not have occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.  

Treatment records generally show no deficiencies in judgment, thinking, or family relations.  The Veteran showed coherent, relevant, and logical thought processes and good judgment in February and April 2004 treatment records.  In December 2009 the Veteran's thought processes were again coherent, relevant, and logical and his judgment was described as good.  The Veteran is married, lives with his wife, and has three children.  Although he has occasional irritability or verbal aggression, he maintains a good relationship with his wife, who assists him in managing his physical disabilities and his activities of daily living.  Therefore, he has no significant deficiency in family relations.  

The Veteran experiences some deficiencies in mood and work; however, these are adequately addressed under the 50 percent rating criteria of disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Therefore, the Board finds that they do not manifest to a degree equivalent to the criteria for a 70 percent disability rating.

The Board has considered that the symptoms listed in Diagnostic Code 9400 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his disability.  These include, but are not limited to irritability, anhedonia, and poor concentration.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment, with reduced reliability and productivity, due to disturbances in motivation and mood.  See Mauerhan, 16 Vet. App. 436.

The Veteran's GAF scores are also consistent with a 50 percent rating.  The Veteran was assigned multiple GAF scores during the appeal period ranging from 30 to 70, with most scores around 60.  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board acknowledges the GAF score of 30 upon admission to the psychiatric hospital in September 2003, however that score had improved to 60 within eight days.  These scores support the findings of occupational and social impairment, with reduced reliability and productivity.   Therefore Board finds that the Veteran's GAF scores are consistent with his current 50 percent disability rating.

Although the January 2013 VA examiner noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, the symptoms and evidence noted by the examiner do not support such a severe finding.  The examiner specifically provided the Veteran with a GAF of 70, indicating only some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  When describing symptoms, the examiner specifically  noted depressed mood, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  When asked if he had any other symptoms beyond that list, the examiner replied negatively.  A GAF of 70 and limited symptoms, without any indication of deficiencies in judgment, thinking, school, or any significant deficiency in family relations, weigh heavily against a finding of entitlement to a 70 percent disability rating. 

Based on the evidence of record, the Board finds that the manifestations of the Veteran's psychiatric disability, do not more nearly approximate the criteria for a 70 percent disability rating.  As such, the Board finds that the preponderance of the evidence is against the claim for an increased initial rating in excess of 50 percent for MDD.




Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's MDD.  The Veteran's psychiatric disability was manifested largely by depressed mood, irritability, anhedonia, verbal aggression, constricted affect, poor memory of recent events, and poor insight, with occasional suicidal ideation and hallucinations.  These manifestations are contemplated in the applicable rating criteria.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of psychiatric symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.    

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's entitlement to TDIU was separately adjudicated.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (distinguishing Rice).  The Veteran was granted TDIU effective January 31, 2013.  Regarding the period prior to that, the Veteran has asserted that he submitted a notice of disagreement requesting an earlier effective date for his 100 percent rating.  The Board is referring that issue to the RO to determine if a notice of disagreement was received.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent for MDD is denied.


REMAND

The VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The evidence on file requires that the Board remand the Veteran's right wrist disability rating claim with respect to consideration of whether additional benefit may be provided by way of an extraschedular rating pursuant to 38 C.F.R. § 3.321.  The Veteran's treatment records and VA examination reports note that the Veteran is severely limited due to pain in the right wrist.  As noted in the October 2011 VA examination, the current right wrist condition causes the Veteran significant impairment secondary to limited range of motion and persistent pain.  He is unable to perform activities of daily living without assistance from his wife.  The Veteran experienced significant pain with movement that he could not perform repetitive testing.  The examiners noted additional functional impairment and extreme pain upon attempts at repetitive motion testing.    

Given the Veteran's pain and the multiple reports noting functional impairment, to include an inability to perform activities of daily living, the Board finds that the record suggests that the established schedular criteria may be inadequate to describe the severity of the Veteran's service-connected right wrist disability, which may present an unusual disability picture of marked interference with employment not accounted for in the Rating Schedule.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, a remand is necessary for the RO to consider the application of 38 C.F.R. § 3.321(b), permitting extraschedular evaluation, with regard to the service-connected right wrist disability.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of the impairment stemming from his right wrist disability.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Refer the increased rating claim to the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation.  

3.  Then readjudicate the appeal, to specifically include on an extraschedular basis.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide him an opportunity to respond.  The appeal should thereafter be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


